J. F. Daly, J.
In the case of Bernhard v. Kapp, Judge Larremore decided that where an order is made overruling a demurrer as frivolous, with leave to defendant to answer over, costs to the amount of ten *344dollars, and no more (being costs of motion), are to be allowed to the plaintiff.
The present case stands on a different footing:— Judgment absolute, upon the answer (on motion) has been rendered for plaintiff, and according to the practice of this district and of this court, the plaintiff may tax as costs, on entering up his judgment, all the items in his bill (except ten dollars costs of motion), viz : costs before and after notice, and a trial fee. Re-taxation is therefore ordered.